Citation Nr: 1512210	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-27 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to November 1976, and February 1978 to September 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2013 a Travel Board hearing was held before a Veterans Law Judge sitting at the RO.  A transcript of the testimony was unable to be produced due to technical difficulties.  In January 2014 a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  A review of these documents reveals that they have already been considered by the RO in adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran currently has a 60 percent disability rating due to degenerative joint disease of the lumbar spine, with associated disc disease.

2.  The Veteran is unable to secure and maintain substantially gainful employment due to the severity of his service-connected disability.


CONCLUSION OF LAW

The criteria for an award of TDIU are met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.

The Board has considered the VCAA provisions with regard to the matter on appeal but finds that, given the favorable action taken below, no further analysis of the development of the claim is necessary at the present time.

II.  Laws and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war. See 38 C.F.R. § 4.16.

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  See 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2014).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

III.  Factual Background and Analysis

The schedular requirements for eligibility for a TDIU are met in this case, as the Veteran presently is receiving disability compensation of 60 percent for degenerative joint disease of the lumbar spine, with associated disc disease.  This meets the schedular criteria for at least one service-connected disability rating of at least 60 percent.  38 C.F.R. § 4.16(a).  The dispositive issue is therefore whether the Veteran is unable to secure and maintain gainful employment as a consequence of this service-connected disability.

In October 2010 the Veteran submitted statements supporting his claim for a degenerative joint disease increased rating.  The Veteran stated it was difficult for him to stand for even five minutes, it is difficult for him to walk more than 50 yards, and that after fifteen minutes of standing the pain becomes unbearable.  At that time the Veteran reported sharp radiating pain primarily down his left leg, but also in his right leg.  He reported the pain as feeling like his legs were on fire, with the pain bringing him to tears.  The Veteran also reported difficulty sleeping, and symptoms of depression.

Also in October 2010 a supervisor of the Veteran at his job at the Post Office reported that the Veteran complained more about his pain, and was having more difficulty with his duties.  The supervisor also stated that the Veteran was reducing his work hours due to the pain.

At a VA medical center (VAMC) appointment in October 2010 the Veteran reported chronic back pain, with no relief from ibuprofen or Aleve.  

In November 2011 the Veteran submitted additional statements in support of his TDIU claim.  A coworker of the Veteran stated that it was obvious that the Veteran was in a lot of pain, and that the pain made it difficult for him to walk.  The coworker also stated that the Veteran showed up to work despite his pain, but that eventually the pain forced his retirement.  Also in November 2011 the Veteran and his spouse submitted statements outlining the significant symptoms of the Veteran's disability.  

In August 2012 the Veteran received a VA medical examination of his back.  In pertinent part the examination stated the Veteran retired from the post office early because he could not tolerate prolonged standing.  

Upon review of the evidence, the Board finds little doubt that the Veteran is rendered unemployable due to his service-connected disability.  Per credible hearing testimony, the Veteran is in pain when he sits for too long, or when he stands for too long.  Once the Veteran experiences pain onset he must either abstain from medication and allow the pain to affect his work, or take the medication and allow the medication to affect his work.  This evidence adds up to the conclusion that the Veteran is unemployable, without consideration of his age or other nonservice-connected disabilities.  

Resolving all doubt regarding the Veteran's ability to function in a work setting in his favor, the Board finds that the preponderance of the evidence shows that his service-connected degenerative joint disease of the lumbar spine has prevented him from obtaining and/or maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, a grant of TDIU is warranted. 


ORDER

The claim for entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


